Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action
Claim Rejections - 35 USC § 103

08The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6, 11-19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Submerged Marine Debris Detection With Autonomous Underwater Vehicles by Valdenegro-Toro (Toro) in view of CN107203808 further in view of DE 4340773 (Skrypzak) - provided by applicant.

     With respect to claim 1, Toro teaches a system using autonomous underwater vehicles to detect  garbage and other waste products (see page 1).
Toro teaches the use of cameras for providing optical sensing for capturing images, see page 2,   first column  8th para. Toro  teaches using CNN for detecting waste, garbage and other refuse, see page 1, col. 2 and page 2 (entirety).  Toro teaches  using the convolutional neural network to generate object candidates using a CNN classifier (page 1, col. 2). Toro teaches using CNN to generate multiple classifications of  candidate objects as shown by Table 1, see page 3, col. 2. Toro teaches determining when an object is acceptable  using a binary detector, having superior detection while minimizing false positives. Once the object has been identified as garbage, it is then recovered with a manipulator arm and gripper, see page 2, col. 1, lines 1-10.  

     What is not specifically discussed by Toro, is the use of a processor in the underwater autonomous vehicle for running the CNN function and to select  a waste receptacle.
    The CN107203808 patent clearly teaches the use of a  general computer having a processor for running  a convolutional neural network. 
Since Toro and the CN107203808 reference are directed to waste removal, the purpose of using a processor to run CNN functions would have been recognized by Toro as set forth by  the ‘808 reference.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that CNN operate with a processor. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,  to mount a computer or other processor on the underwater autonomous vehicle taught by Toro for the purpose of generating an object candidate, classifying the object as a waste receptacle and performing an action such as removing the waste product, all of which is taught by Toro. 

    Toro teaches identifying waste products but does not mention a waste receptacle. 
However, Skrypzak teaches a waste collection vehicle with cameras  which identifies waste receptacles (16).
    Since Toro in view of CN 107203808 teaches the use of a waste vehicle having CNN processing for identifying waste objects, the purpose of identifying a waste receptacle would have been contemplated by Toro in view of ‘808 as set forth by Skrypzak.
   It would have been obvious to one of ordinary skill in the art to use the known technique of identifying trash items using CNN, as identified by Toro,  and apply that concept  for use on a different type of waste collecting vehicle, for  identifying other objects (including waste receptacles – including trash) found  in different environmental settings, such as on land.  

     With respect to claim 2, Toro teaches object classification, see Table 1 and bounding box (see page 3, Section A. Training Data Preprocessing). The motivation for this claim is the same as that to claims 1 or 14. 

     With respect to claim 3, Toro teaches   predicting a  class confidence score IoU (A,B)  see equation (1); determining a score greater  than .8  as an acceptable candidate; otherwise the candidate is not accepted (see page 3, col. 1).  The motivation for this claim is the same as that to claim 1. 

    With respect to claim 4, Toro teaches background and debris (garbage), see page 3, col. 1, lines 1-2. The motivation for this claim is the same as that to claims 1 . 

     With respect to claim 5, Toro teaches pixel coordinates from a matrices of size s= 8. The width and height of the bounding box is  8 x 8. 

     With respect to claim 6, Toro teaches a plurality of convolution filters, see page 3, col. 1, section B, lines 1-5.

    With respect to claim 11, Toro teaches an arm that is mounted on the underwater autonomous vehicle and a controller which causes the device to navigate in a lawnmower path wherein the controller also collects aquatic solid waste. Toro further teaches selecting an action, such as picking up an object that has been identified and accepted as waste (see page 2, col. 1, lines 1-5). Only objects that have scored .8 and above are selected otherwise the object as rejected as identified waste, see page 3, col.2.  Toro is presumed to know the location of the waste to grip and remove the debris (page 2, col. 1, lines 1-10).
 
     What is not specifically discussed by Toro, is the use of a processor in the underwater autonomous vehicle for running the CNN function and to select  a waste receptacle.
     The CN107203808 patent clearly teaches the use of a  general computer having a processor for running  a convolutional neural network. 
Since Toro and the CN107203808 reference are directed to waste removal, the purpose of using a processor to run CNN functions would have been recognized by Toro as set forth by  the ‘808 reference.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that CNN operate with a processor. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,  to mount a computer or other processor on the underwater autonomous vehicle taught by Toro for the purpose of generating an object candidate, classifying the object as a waste receptacle and performing an action such as removing the waste product, all of which is taught by Toro. 

     With respect to claim 12, Toro teaches a control module for moving an articulate arm and gripping  debris ( page 2, col. 1).  Skrypzak also teaches an arm 14 and computer system for controlling the arm to grab garbage receptacle as illustrated by figure 2.
     The motivation for the rejection of claim 12 is the same as that to claim 1. 

     With respect to claim 13, while Toro teaches an articulate arm and gripper for manipulating the debris but is silent about lifting the debris contents into the waste collection vehicle.  The motivation for this rejection is the same as that to claim 12. 

     Skrypzak provides the motivation for taking garbage 16 and dispensing it into a waste section 12 of vehicle 10.
    Since Toro in view of  the ‘808  patent teaches articulate arms for removing debris, the purpose of moving debris into the waste vehicle would have been contemplated by Toro as set forth by Skrypzak.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the known  concept of duping waste in a vehicle as taught by Skrypzak and to apply it to the aquatic vehicle taught by Toro so that the articulate arm  and gripper dump waste content into  the vehicle of Toro as set forth by Skrypzak.

     With respect to claim 14, Toro teaches a method for detecting waste comprising:
the use of cameras for providing optical sensing for capturing images, see page 2,   first column  8th para. Toro  teaches using CNN for detecting waste, garbage and other refuse, see page 1, col. 2 and page 2 (entirety).  Toro teaches the method of using the convolutional neural network to generate object candidates using a CNN classifier (page 1, col. 2). Toro teaches using CNN to generate multiple classifications of  candidate objects as shown by Table 1, see page 3, col. 2. Toro teaches the method of  determining when an object is acceptable  using a binary detector, having superior detection while minimizing false positives. Once the object has been identified as garbage, it is then recovered with a manipulator arm and gripper, see page 2, col. 1, lines 1-10.  
     What is not specifically discussed by Toro is the function of selecting  a waste receptacle.
     The CN107203808 patent clearly teaches the use of a  general computer having a processor for running  a convolutional neural network. 
     Since Toro and the CN107203808 reference are directed to waste removal, the purpose of using a processor to run CNN functions would have been recognized by Toro as set forth by  the ‘808 reference.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that CNN operate with a processor. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,  to mount a computer or other processor on the underwater autonomous vehicle taught by Toro for the purpose of generating an object candidate, classifying the object as a waste receptacle and performing an action such as removing the waste product, all of which is taught by Toro. 

    Toro teaches identifying waste products but does not mention a waste receptacle. 
However, Skrypzak teaches a waste collection vehicle with cameras  which identifies waste receptacles (16).
    Since Toro in view of CN 107203808 teaches the use of a waste vehicle having CNN processing for identifying waste objects, the purpose of identifying a waste receptacle would have been contemplated by Toro in view of ‘808 as set forth by Skrypzak.
   It would have been obvious to one of ordinary skill in the art to use the known technique of identifying trash items using CNN, as identified by Toro,  and apply that concept  for use on a different type of waste collecting vehicle, for  identifying other objects (including waste receptacles – including trash) found  in different environmental settings, such as on land.  

   With respect to claim 15, Toro teaches object classification, see Table 1 and bounding box (see page 3, Section A. Training Data Preprocessing). The motivation for this claim is the same as that to claim 14. 


     With respect to claim 16, Toro teaches   predicting a  class confidence score IoU (A,B)  see equation (1); determining a score greater  than .8  as an acceptable candidate; otherwise the candidate is not accepted (see page 3, col. 1).  The motivation for this claim is the same as that to claim 14. 

     With respect to claim 17, Toro teaches background and debris (garbage), see page 3, col. 1, lines 1-2. The motivation for the rejection of this claim is the same as that to claim 14.

     With respect to claim 18, Toro teaches pixel coordinates from a matrices of size s= 8. The width and height of the bounding box is  8 x 8.  The motivation for the rejection of this claim is the same as that to claim 14. 

    With respect to claim 19, Toro teaches a plurality of convolution filters, see page 3, col. 1, section B, lines 1-5. The motivation for the rejection is the same as that to claim 14.

     With respect to claim 24, Toro teaches  a method of selecting candidate objects of garbage. Toro teaches a method of  selecting an action, such as picking up an object that has been identified and accepted as waste (see page 2, col. 1, lines 1-5). Only objects that have scored .8 and above are selected otherwise the object is  rejected as identified waste, see page 3, col.2 and will not be selected.  Toro is presumed to know the location of the waste to grip and remove the debris (page 2, col. 1, lines 1-10). Toro teaches wherein the manipulator arm is presumed to move in away to grip trash for removal (page 2, col. 1, lines 1-10). The motivation for this rejection is the same as that to claim 14. 

     With respect to claim 25, Toro teaches an manipulator arm for moving the gripper. The gripper grasps the debris for removal. See page 2, col. 1, lines 1-10. The motivation for the rejection is the same as that to claim 14.

    With respect to claim 26, Toro teaches an articulate arm and gripper for manipulating the debris but is silent about lifting the debris contents into the waste collection vehicle. 

     Skrypzak provides the motivation for taking garbage 16 and dispensing it into a waste section 12 of vehicle 10.
    Since Toro in view of  the ‘808  patent teaches articulate arms for removing debris, the purpose of moving debris into the waste vehicle would have been contemplated by Toro as set forth by Skrypzak.
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the known  concept of duping waste in a vehicle as taught by Skrypzak and to apply it to the aquatic vehicle taught by Toro so that the articulate arm  and gripper dump waste content into  the vehicle of Toro as set forth by Skrypzak.



  
                    Claims Objected As Containing Allowable Subject Matter

Claims 7-10 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664